Case 19-27439-MBK            Doc 721     Filed 12/30/19 Entered 12/30/19 11:56:09                    Desc Main
                                        Document     Page 1 of 7

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)



                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JANUARY 2, 2020 AT 10:00 A.M. (ET)


 CONTINUED MATTERS

          1.        Herc Rentals, Inc. Motion to Compel Payment of Administrative Expenses
                    [Docket No. 546; Filed 11/20/19]

                    Related Documents:

                    a)     Herc Rentals, Inc. Amended Motion to Compel                           Payment      of
                           Administrative Expenses [Docket No. 607; Filed 12/5/19]

                    b)     Determination of Adjournment Request (Granted) [Docket No. 715; Filed
                           12/26/19]

                    Objection Deadline: Originally, December 26, 2019 at 4:00 p.m. (ET). Extended
                    to January 9, 2020 at 4:00 p.m. (ET).

 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 12/30/2019 205629051.3
Case 19-27439-MBK    Doc 721    Filed 12/30/19 Entered 12/30/19 11:56:09              Desc Main
                               Document     Page 2 of 7

            Responses Received:

            c)      None.

            Status: This matter has been adjourned to January 16, 2020 at 10:00 a.m.

      2.    Debtor’s Motion for Entry of One or More Orders Approving Various Settlements
            and Compromises By and Among the Debtor, Project Owners and Subcontractors
            Pursuant to Fed. R. Bankr. P. 9019 and Granting Related Relief, with respect to
            Saxum Real Estate Companies LLC, SAF 40 Beechwood, LLC and Energy
            Capital Partners Management, LP only [Docket No. 631; Filed 12/11/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 632; Filed 12/11/19]

            b)      Order Granting Application to Shorten Time [Docket No. 634; Entered
                    12/12/19]

            c)      Affidavit of Service [Docket No. 673; Filed 12/17/19]

            d)      Determination of Adjournment Request (Granted) [Docket No. 717; Filed
                    12/26/19]

            Objection Deadline: January 2, 2020 at 4:00 p.m. (ET).

            Responses Received:

            e)      None received to date.

            Status: This matter has been adjourned to January 9, 2020 at 10:00 a.m.


 CONTESTED MATTERS GOING FORWARD

      3.    First and Final Application for Compensation and Reimbursement of Expenses of
            The Parkland Group, Inc. [Docket No. 505; Filed 11/14/19].

            Related Documents:

            a)      Notice of First and Final Fee Application of The Parkland Group, Inc. as
                    Financial Advisor to the Debtor for the Period September 11, 2019
                    Through October 24, 2019 [Docket No. 506; Filed 11/14/19]

            b)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 543; Filed
                    11/19/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 598; Filed
                    12/03/19]

            d)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 623; Filed
                                             -2-
Case 19-27439-MBK    Doc 721     Filed 12/30/19 Entered 12/30/19 11:56:09         Desc Main
                                Document     Page 3 of 7

                    12/10/19]

            Objection Deadline: December 5, 2019 at 4:00 p.m. (ET).

            Responses Received:

            e)      Committee’s Objection to Final Application for Compensation for
                    Parkland Group Inc. [Docket No. 643; Filed 12/12/19]

            f)      Debtor’s Reply to the Objection of the Official Committee of Unsecured
                    Creditors to the First and Final Fee Application of the Parkland Group,
                    Inc. As Financial Advisor to the Debtor [Docket No. 711; Filed 12/24/19]

            Status: This matter is going forward.

      4.    Motion for an Order (I) Confirming That the Automatic Stay Does Not Apply to
            (A) the General Contract for the Vestry Project, (B) Joffe Lumber & Supply Co.,
            Inc.’s Entry into a Contract with the Vestry Project Owner to Provide
            Construction Services on the Vestry Project; and (II) Terminating the Automatic
            Stay as to Joffe Lumber & Supply Co., Inc. for Cause Pursuant to 11 U.S.C. § 362
            (d)(1) in Connection with the Accordia Project [D.I. 248; Filed 10/4/19], with
            respect to Accordia Project only.

            Related Documents:

            a)      Certificate of Service filed by Joffe Lumber & Supply Co., Inc. [Docket
                    No. 252; Filed 10/4/19]

            Objection Deadline: Originally, October 24, 2019 at 5:00 p.m. (ET).

            Responses Received:

            b)      Debtor’s Objection to Joffe Stay Relief Motion [Docket No. 407; Filed
                    11/5/19]

            c)      Cross Motion of 147 Bloomfield Ave., J.V. Seeking Determination that
                    Joffe Lumber & Supply Co., Inc. Does Not Hold A Perfected Lien Against
                    the Vestry Property and Compelling Discharge of Lien [Docket No. 535;
                    Filed 11/18/19]

            d)      Response of Joffe Lumber & Supply Co., Inc. in Opposition to Cross-
                    Motion of 147 Bloomfield Ave., J.V. LLC Seeking Determination That
                    Joffe Lumber & Supply Co., Inc. Does Not Hold a Perfected Lien Against
                    The Vestry Project and Compelling Discharge of Lien [Docket No. 586;
                    Filed 11/27/19]

            Status: This matter was originally scheduled for hearing on December 9, 2019
            and was adjourned until January 2, 2020. This matter is going forward.



                                            -3-
Case 19-27439-MBK    Doc 721    Filed 12/30/19 Entered 12/30/19 11:56:09           Desc Main
                               Document     Page 4 of 7

      5.    Motion of Herc Rentals, Inc. For Entry Of An Order (1) Lifting The Automatic
            Stay Pursuant To 11 U.S.C. §362 and (2) Permitting Herc Rentals, Inc. To
            Remove Its Property From Various Projects (“Herc Stay Relief Motion”) [Docket
            No. 368; Filed 10/23/19], with respect to the Latitude, Hub and FDU Projects
            only.

            Related Documents:

            a)      Certificate of Service filed by Herc Rentals, Inc. [Docket No. 423; Filed
                    11/6/19]

            b)      Certificate of Service filed by Arch Insurance Company and Arch
                    Reinsurance Company [Docket No. 462; Filed 11/8/19]

            c)      Order Granting in Part the Motion of Herc Rentals, Inc. (1) Lifting the
                    Automatic Stay Pursuant to 11 U.S.C. § 362 and (2) Permitting Herc
                    Rentals, Inc. to Remove its Property from Various Projects (“Order
                    Granting Herc’s Motion in Part”) [Docket No. 704; Entered 12/23/19]

            d)      Determination of Adjournment Request (Granted) [Docket No. 685; Filed
                    12/19/19]

            Objection Deadline: Originally, November 8, 2019 at 5:00 p.m. (ET) and
            extended for the Debtor to November 14, 2019 at 10:00 a.m. (ET)

            Responses Received:

            e)      Limited Objection And Reservation Of Rights By Arch Insurance
                    Company And Arch Reinsurance Company to Herc Stay Relief Motion
                    [Docket No. 462; Filed 11/7/19]

            f)      Debtor’s Limited Objection to Herc Stay Relief Motion [Docket No. 503;
                    Filed 11/14/19]

            Status: This portion of the Herc Stay Relief Motion was adjourned from the
            12/19/19 hearing. The Debtor and Herc are negotiating a resolution of this
            matter, with the goal of submitting a consent order at or before the hearing.

            The portion of the Herc Stay Relief Motion concerning the Rutgers Fuel Tank
            only was withdrawn under the Order Granting Herc’s Motion in Part.




                                            -4-
Case 19-27439-MBK    Doc 721    Filed 12/30/19 Entered 12/30/19 11:56:09             Desc Main
                               Document     Page 5 of 7

 UNCONTESTED MATTERS GOING FORWARD

      6.    Debtor’s Motion for Entry of One or More Orders Approving Various Settlements
            and Compromises By and Among the Debtor, Project Owners and Subcontractors
            Pursuant to Fed. R. Bankr. P. 9019 and Granting Related Relief, with respect to
            the 345 Main Street JV Settlement only (the “345 Main 9019 Motion”) [Docket
            No. 649; Filed 12/13/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 650; Filed 12/13/19]

            b)      Order Granting Application to Shorten Time [Docket No. 662; Entered
                    12/16/19]

            c)      Affidavit of Service [Docket No. 682; Filed 12/18/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            d)      None received to date.

            Status: This matter is going forward with respect to the 345 Main Street JV
            Settlement only.


      7.    Debtor’s Motion for Entry of an Order Approving the Settlement and
            Compromise By and Among the Debtor and Newkirk Realty Urban Renewal LLC
            Pursuant to Fed. R. Bankr. P. 9019 and for the Rejection of Certain Executory
            Contracts [Docket No. 675; Filed 12/18/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 676; Filed 12/18/19]

            b)      Order Granting Application to Shorten Time [Docket No. 677; Entered
                    12/18/19]

            c)      Affidavit of Service [Docket No. 708; Filed 12/23/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            d)      None received to date.
            Status: This matter is going forward.




                                             -5-
Case 19-27439-MBK    Doc 721    Filed 12/30/19 Entered 12/30/19 11:56:09             Desc Main
                               Document     Page 6 of 7

      8.    Debtor’s Motion for Entry of an Order Determining that Certain Creditors Have
            Violated the Automatic Stay, That Certain Liens Filed Post-Petition Are Void Ab
            Initio, and For Related Relief [Docket No. 692; Filed 12/20/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 693; Filed 12/20/19]

            b)      Order Granting Application to Shorten Time [Docket No. 694; Entered
                    12/20/19]

            c)      Affidavit of Service [Docket No. 718; Filed 12/27/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            d)      None received to date.

            Status: This matter is going forward.


      9.    Debtor’s Motion for Entry of An Order Approving of (I) a Settlement Agreement
            By and Among the Debtor and Mercedes-Benz, LLC, and to Reject Certain
            Agreements, (II) A Settlement Agreement with Mid-Atlantic Mechanical, Inc.;
            and (III) Granting Related Relief [Docket No. 705; Filed 12/23/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 706; Filed 12/23/19]

            b)      Order Granting Application to Shorten Time [Docket No. 707; Entered
                    12/23/19]

            c)      Affidavit of Service [Docket No. 720; Filed 12/27/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            d)      None received to date.

            Status: This matter is going forward.




                                             -6-
Case 19-27439-MBK     Doc 721    Filed 12/30/19 Entered 12/30/19 11:56:09         Desc Main
                                Document     Page 7 of 7



 Dated: December 30, 2019         LOWENSTEIN SANDLER LLP

                                        /s/ Kenneth A. Rosen
                                        Kenneth A. Rosen, Esq.
                                        Bruce Buechler, Esq.
                                        Joseph J. DiPasquale, Esq.
                                        Mary E. Seymour, Esq.
                                        Jennifer B. Kimble, Esq. (pro hac vice)
                                        Arielle B. Adler, Esq.
                                        One Lowenstein Drive
                                        Roseland, New Jersey 07068
                                        (973) 597-2500 (Telephone)
                                        (973) 597-2400 (Facsimile)
                                        krosen@lowenstein.com
                                        bbuechler@lowenstein.com
                                        jdipasquale@lowenstein.com
                                        mseymour@lowenstein.com
                                        jkimble@lowenstein.com
                                        aadler@lowenstein.com

                                        Counsel to the Debtor and Debtor-in-Possession




                                          -7-
